DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the application filed on 03/06/2020.
Claims 1 and 14 have been amended by Examiner’s amendment below.
Claim 4 has been canceled by Examiner’s amendment below. 
Claims 1-3 and 5-17 are currently pending and have been examined.


Information Disclosure Statement

The Information Disclosure Statement filed on 07/31/2020 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Allowable Subject Matter

Claims 1-3 and 5-17 are allowed.








EXAMINER’S AMENDMENT

The application has been amended as follows: 
AMMEND claims 1 and 14, CANCEL claim 4:
1. (Currently Amended) A method for providing a reward based on consumption of content performed by a computing device comprising:
querying a user terminal located in a first space by using location information of a first space;
measuring the number of users located in the first space according to the number of the queried user terminals and a first content playback record; and
calculating a first reward for the first content by using the measured number of users and the first content playback record, and providing the first reward to an account of a producer linked to a producer terminal of the first content,
wherein measuring the number of users comprises,
obtaining earphone connection state information from the user terminal, and correcting, by using the earphone connection state information, the number of the users so that a user terminal, to which an earphone is connected at a time when the first content is played, is excluded from the number of the users.
4. (Canceled)
14.  (Currently Amended) A method for providing a reward based on consumption of content performed by a computing device, comprising:
obtaining information about a user of the user terminal entering a first space from a space provider terminal;
measuring the number of users located in the first space according to the information about the user; and
calculating a first reward for the first content by using the measured number of users and a first content playback record in the first space, and providing the first reward to an account of a producer linked to a producer terminal of the first content,
wherein measuring the number of users comprises,
obtaining earphone connection state information from the user terminal, and correcting, by using the earphone connection state information, the number of the users so that a user terminal, to which an earphone is connected at a time when the first content is played, is excluded from the number of the users.
Reasons For Allowance

The following is an Examiner's statement of reasons for allowance:

With regard to any rejections under 35 USC § 101 based upon the Alice Corporation Pty. Ltd. v. CLS Bank guidelines, the Examiner finds that the claimed invention amounts to significantly more than a judicial exception or an abstract idea. Also, the claimed invention demonstrates a practical application.  The specification clearly teaches and describes paying royalty fees in a Digital Rights Management system.  Any rejections under 35 USC § 101 are hereby withdrawn Additionally, the 2019 PEG defines the phrase “integration into a practical application” to require an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.  See MPEP 2106.04(d). In the instant case, the additional elements are at least: a computer networking systems, a plurality of personal electronic devices, databases, GPS/location services, and physical infrastructure such as, for example, buildings and stores.
None of the art of record, taken individually or combination, disclose at least the method step or system components contained within the independent claims.  Consequently, The prior art of record fails to fully disclose or reasonable teach the independent claims as a whole. See MPEP 1302.14.  Moreover, even though the individual references applied in the prior art may teach each individual limitation sufficiently, there does not appear to be sufficient grounds for combining or modifying the prior art of record to adequately arrive at the claimed invention.  See MPEP 2143.01.  The closest prior art is GURVEY (USPGP 2007/0156443 A1) which describes using a smart device to provide digital media to attendees at an event or venue, and then to provide royalties to the artist based upon sales and orders.  GURVEY, however, is silent regarding obtaining earphone connection state information, etc.  




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Minter Ellison. iSpy: how an Apple iOS feature can turn your iPhone into a listening device. (February 13 2019).  Retrieved online 10/28/2021. https://www.lexology.com/library/detail.aspx?g=0482c214-4190-4861-b309-83c7aa4a28a9

TRAF-SYS.  How to Count Crowds & Measure Attendance at Events. (April 15, 2008).  Retrieved online 10/28/2021. https://www.trafsys.com/how-to-handle-large-crowd-counting-for-special-events/

Andrew Farah.  7 Technologies that Count People (Buildings, Offices & Agnostic).  (Jul 23, 2018).  Retrieved online 10/28/2021.  https://medium.com/density-inc/7-technologies-that-count-people-buildings-offices-742785d2030f

Mohammad Yamin et al.  Managing Crowds with Wireless and Mobile Technologies. (01 Aug 2018).  Retrieved online 10/28/2021.  https://www.hindawi.com/journals/wcmc/2018/7361597/

James Cobb.  People Counting & Customer Tracking: Counters vs Wifi vs Apps. (10 Oct 2018).  Retrieved online 10/28/2021.  https://www.crowdconnected.com/blog/people-counting-customer-tracking-counters-vs-wifi-vs-apps/

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.


/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)